Citation Nr: 9934436	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for joint pain of the right 
knee on a direct basis.




ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1977 and from January 1979 to June 1996.  The veteran 
served in the Southwest Asia Theater of operations.

By an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, the RO, in pertinent part, denied service 
connection for multiple joint pain.  The veteran appealed 
this determination.  In April 1998, the Board of Veterans' 
Appeals (Board) determined that a claim concerning service 
connection for joint pain as an undiagnosed disease (raised 
in the veteran's July 1997 notice of disagreement) was 
inextricably intertwined with the veteran's claim concerning 
multiple joint pain on a direct basis.  The Board issued a 
remand for additional development, which was to include 
consideration of the veteran's claim concerning multiple 
joint pain as a chronic disability resulting from an 
undiagnosed illness.  

At the time of the April 1998 remand, the veteran also was 
seeking service connection for a left knee disability and a 
right shoulder disability, and these claims were also the 
subject of the remand.  By a May 1999 rating decision, the 
RO, in pertinent part, granted service connection for right 
shoulder acromioclavicular joint arthritis with secondary 
impingement and rotator cuff tendinitis (assigning a 
noncompensable evaluation effective from July 1996, and a 10 
percent rating effective from November 1998), and also 
granted service connection for patellofemoral disease of the 
left knee (assigning a noncompensable rating effective from 
July 1996).  To date, the veteran has not appealed the 
ratings assigned to these service connected disabilities.  
Since the veteran has not appealed these determinations, they 
are no longer in appellate status and will not be further 
discussed.  

In its May 1999 rating decision, the RO also denied service 
connection for degenerative disc disease of the lumbar spine 
and for patellofemoral disease of the right knee.  In a May 
1999 supplemental statement of the case, the RO denied 
service connection for multiple joint pain as a chronic 
disability resulting from an undiagnosed illness, and again 
denied service connection for patellofemoral disease of the 
right knee.

The claims file reflects (particularly in the VA joint 
examination report dated in November 1998) that the veteran's 
claims of joint pain center exclusively on his knees, 
shoulders, and low back.  As noted above, service connection 
for a left knee disability and a right shoulder disability 
has been granted.  Therefore, for the sake of clarity, the 
Board has determined that the following issues will be 
addressed in this decision: (1) service connection for joint 
pain of the right knee on a direct basis, (2) service 
connection for joint pain of the right knee as a chronic 
disability resulting from an undiagnosed illness, (3) service 
connection for joint pain of the left shoulder on a direct 
basis, (4) service connection for joint pain of the left 
shoulder as a chronic disability resulting from an 
undiagnosed illness, (5) service connection for joint pain of 
the lumbar spine on a direct basis, and (6) service 
connection for joint pain of the lumbar spine as a chronic 
disability resulting from an undiagnosed illness.  However, 
the only matter currently prepared for appellate review and 
ripe for a decision is the claim concerning service 
connection for a right knee disability.  The remaining issues 
are being remanded for procedural reasons.  


FINDING OF FACT

The veteran's allegation that he has a right knee disability 
that is related to service is not supported by medical 
evidence that would render the claim for service connection 
for that disability plausible under the law.


CONCLUSION OF LAW

The veteran has failed to state a well grounded claim 
concerning service connection for right knee disability on a 
direct basis.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to physical examinations in July 1972, June 1976, and 
December 1978, the veteran denied any history of swollen or 
painful joints, leg cramps, arthritis, rheumatism, or 
bursitis, bone, joint, or other deformity, lameness, or 
"trick" or locked knee.  Upon each examination and during 
examinations in February 1980, October 1982, May 1990, and 
November 1990, the veteran's lower extremities and "other 
musculoskeletal" were normal.  

In June 1994, the veteran sought treatment after complaining 
of a history of soreness in his joints for the prior several 
months.  The veteran was concerned about his tour in 
Southwest Asia during the Gulf War.  He had no fevers, night 
sweats or chills.  Upon examination, there was full range of 
motion of the joints.  The assessment was possible 
degenerative joint disease.  

In September 1994, the veteran sought outpatient treatment 
for a pulled right calf muscle.  He said that he had actually 
pulled the muscle while playing racquetball approximately two 
months before.  He had applied Ben Gay and an ace wrap with 
moderate improvement.  The veteran ambulated with a slight 
limp.  An examination revealed a mild swelling of the right 
calf without erythema.  On active range of motion, there was 
pain on dorsiflexion and inversion.  Passive range of motion 
was good, although there was pain on dorsiflexion.  Pain on 
inversion decreased with pressure on the Achilles.  The 
veteran was assessed as having right calf strain.  

In October 1994, the veteran sought outpatient treatment 
after complaining of "not feeling right" and joint pain 
since his deployment to Saudi Arabia during the Gulf War.  
Upon examination, vital signs were normal, as was a 
laboratory test.  The veteran was assessed as having, in 
pertinent part, Gulf War Syndrome.  

At his January 1996 retirement examination, the veteran's 
lower extremities and "other musculoskeletal" were normal.  
An X-ray taken of the veteran's knees was normal.

In July 1996, the veteran filed a claim concerning service 
connection for, in pertinent part, joint pain.  He indicated 
that the joint pain was first manifested in 1991.  

In January 1997, the veteran underwent a general medical 
examination for VA purposes.  The veteran reported that 
throughout his military career, he would experience "hot 
flashes with cold spells" during which his joints would 
hurt.  He was never diagnosed with any disease, however.  The 
veteran had undergone aprior Gulf War - related examination, 
with no disease found.  Upon examination, the veteran was 
noted to have excellent muscle development of the lower 
extremities, with 5/5 motor strength throughout.  Peripheral 
joints were within normal limits.  There was no fixed 
deformity or pain on range of motion of any of the joints.  
The diagnosis was, in part, history of joint pain, "no 
disease to account for this."  

By an April 1997 rating decision, the RO, in pertinent part, 
denied service connection for multiple joint pain on a direct 
basis.  

In a July 1997 notice of disagreement, the veteran asserted, 
in pertinent part, that he first experienced multiple joint 
pain shortly after returning from the Gulf War in 1991.  A 
physician prescribed mediation to relieve discomfort of 
multiple joint pain to include both knees, which had caused 
the greatest discomfort.  The veteran had had numerous 
prescriptions refilled since that time.  The veteran appeared 
to suggest that his multiple joint pain had resulted from an 
unexplainable illness arising from his service during the 
Gulf War.  

In his October 1997 substantive appeal, the veteran 
reasserted that he first experienced multiple joint pain 
shortly after returning from the Gulf War in 1991, and that 
he taken medication for this between 1994 and 1997.  He 
indicated that he had completed Phase I of a Gulf War - 
related examination, but that he was never scheduled for 
Phase II, although the examining physician had recommended 
it.  The veteran asserted that although he still may have had 
full range of motion, no examination could reveal the pain he 
lived with each day.  He had trouble standing up after 
squatting or kneeling.

In April 1998, the Board remanded the veteran's claim 
concerning joint pain for additional development. 

In June 1998, the RO requested from the National Personnel 
Records Center (NPRC) a copy of the veteran's "Gulf War 
Registry" examination report.  In August 1998, the NPRC 
advised the RO in writing that it did not have any medical 
records pertaining to the veteran.  

Later that month, the veteran advised the RO in writing that 
he had undergone his Gulf War - related examination at 
Maxwell Air Force Base in 1992.  He was apparently scheduled 
to receive Phase II of this examination at Keesler Air Force 
Base but he was reassigned to Randolph Air Force Base before 
it took place.  The veteran further advised that a copy of 
his medical records were made by the Maxwell Air Force Base 
Hospital to forward to the hospital at Keelser.  

In a written statement dated in November 1998, the veteran 
asserted that he first reported soreness in his joints in 
early 1992 at Maxwell Air Force Base.

In October 1998, records relating to the veteran's December 
1994 Comprehensive Clinical Evaluation Program (CCEP) 
examination, Phase I, were associated with the claims file.  
These records reflect, in pertinent part, that prior to the 
examination, the veteran denied, in pertinent part, any 
history of leg cramps, arthritis, rheumatism, or bursitis, 
bone, joint, or other deformity, lameness, or "trick" or 
locked knee.  The veteran did indicate having a history of 
swollen or painful joints.  Upon examination, the veteran's 
lower extremities and "other musculoskeletal" were normal. 

On a separate form completed by the veteran in conjunction 
with his CCEP examination, he indicated, in pertinent part, 
that his chief complaint was a two year history of 
arthralgia.  Another document indicates that the veteran's 
primary CCEP diagnosis was arthralgia of undetermined 
etiology of a two year's duration.  It was further noted that 
the veteran believed that his condition was related to the 
Gulf War, and that the "health care provider" was uncertain 
whether the condition was Gulf War related.  It was indicated 
that the veteran was recommended to move to "Phase II" of 
the CCEP, but that this was never actually completed.  

In October 1998, Keesler Air Force Base advised the RO in 
writing that it did not have any medical records pertaining 
to the veteran.  In November 1998, Randolph Air Force Base 
also advised the RO in writing that it did not have any 
medical records pertaining to the veteran.

In November 1998, the veteran underwent a joint examination 
for VA purposes.  It was noted that the veteran complained 
of, in part, pain in his knees.  He denied any pain involving 
any other joint.  The veteran gave a history of having had 
right knee trouble for quite some time.  This problem 
apparently resulted from playing softball.  The veteran 
stated that when he returned to the United States after the 
Gulf War, he had multiple migratory joint pains, accompanied 
by dizzy spells, flushing, and chills. 

The veteran complained of difficulty with squatting.  He 
stated that if he attempted to kneel, his knee pain would 
worsen.  He had difficulty sitting for long periods of time 
in a chair.  He also limited himself with stair climbing, 
because it tended to aggravate his knees.  He had not 
undergone any knee surgeries.  The veteran's right knee was 
more symptomatic than the left. 

Upon examination, the veteran's knees showed very minimal 
patellofemoral crepitance on ranges of motion.  There were no 
effusions.  There was some lateral joint line tenderness on 
the right knee, although there was no instability involving 
either knee.  Neurologically, the lower extremities were 
within normal limits.  X-rays of the knees were within normal 
limits.  

The VA examiner's impression, in pertinent part, was that the 
veteran had knee symptoms which were compatible with 
patellofemoral disease, specifically chondromalacia involving 
the patellae bilaterally.  However, the examiner noted that 
there were no radiographic findings showing a great deal of 
cartilaginous wear.  The examiner concluded his report by 
noting that he had reviewed the veteran's claims file.  

In December 1998, the RO received copies of prescription 
forms, indicating that the veteran had been obtained over 20 
refills of Motrin between July 1997 and December 1998.

In April 1999, Brooke Army Medical Center in Fort Sam 
Houston, Texas, advised the RO in writing that it did not 
have any medical records pertaining to the veteran.  

In a May 1999 rating decision and a May 1999 supplemental 
statement of the case, the RO, in pertinent part, denied 
service connection for patellofemoral disease of the right 
knee. 

II.  Analysis

Under the criteria applicable, service connection will be 
granted for disability resulting from personal injury 
suffered or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). 

Establishing a well grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well 
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran has failed to submit evidence of a well grounded 
claim for service connection for a right knee disability on a 
direct basis. There is no competent evidence linking any 
current right knee disability (including patellofemoral 
disease) to the veteran's periods of active duty or to 
postservice symptomatology.  Caluza, Savage, supra.  There is 
also no evidence of a chronic right knee disability in 
service.  During service, the veteran's only specific 
complaint relating to his right leg was in September 1994, 
when he pulled his right calf muscle.  A lay person is not 
competent to make determinations requiring medical expertise 
which is the situation in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim concerning entitlement to 
service connection for a right knee disability, on a direct 
basis, must be denied.


ORDER

A well grounded claim not having been submitted, service 
connection for a right knee disability, on a direct basis, is 
denied.


REMAND

In its April 1998 remand, the Board determined that a claim 
concerning service connection for an undiagnosed disease 
(raised in the veteran's July 1997 notice of disagreement) 
was inextricably intertwined with the claim concerning 
service connection for multiple joint pain on a direct basis.  
The Board issued a remand for additional development.  
Thereafter, the RO was to review the evidence and determine 
whether the veteran's claims for service connection on a 
direct basis could be granted.  It was also to adjudicate the 
issue of entitlement to service connection for multiple joint 
pain as attributable to an undiagnosed illness.  The veteran 
was to be notified of the need to file a substantive appeal 
concerning the additional issue of service connection for 
joint pain as a manifestation of an undiagnosed illness if he 
wished the Board to address this matter.  

In a May 1999 rating decision, the RO, in pertinent part, 
denied service connection for degenerative disc disease of 
the lumbar spine and for patellofemoral disease of the right 
knee.  In a May 1999 supplemental statement of the case, the 
RO denied service connection for multiple joint pain as a 
chronic disability resulting from an undiagnosed illness, and 
again denied service connection for patellofemoral disease of 
the right knee.

With regard to denying the claim concerning multiple joint 
pain as a chronic disability resulting from an undiagnosed 
illness, the RO has not advised the veteran of the need to 
file a substantive appeal.  The cover letter to the May 1999 
supplemental statement of the case merely stated that a 
response from the veteran was optional.  However, a response 
is not optional if the veteran wishes the Board to consider 
his claim concerning an undiagnosed illness.  Moreover, while 
the RO denied service connection for degenerative disc 
disease of the lumbar spine in its May 1999 rating decision, 
the veteran was not provided with notice of his appellate 
rights in this regard or a supplemental statement of the case 
specifically referencing this issue.  Finally, the veteran's 
claim concerning joint pain (both on a direct basis and as a 
chronic disability resulting from an undiagnosed illness) has 
also encompassed the symptoms of his left shoulder, which the 
RO has yet to address.  

Therefore, the RO must take certain procedural steps to 
correct this situation before a determination is made as 
whether the Board has jurisdiction to adjudicate these 
claims.  As noted in the introduction, the conditions for 
which service connection should be considered should be 
limited to those specifically referenced by the veteran 
(i.e., his right knee as resulting from an undiagnosed 
illness and lumbar spine and left shoulder on a direct or 
presumptive basis, including as resulting from an undiagnosed 
illness). 

In view of the foregoing, and to afford the veteran due 
process, these claims are REMANDED to the RO for the 
following development:

The RO should issue the veteran a 
Supplemental Statement of the Case on the 
following issues: 
(1) service connection for right knee as 
a chronic disability resulting from an 
undiagnosed illness, (2) service 
connection for joint pain of the left 
shoulder on a direct basis, (3) service 
connection for joint pain of the left 
shoulder as a chronic disability 
resulting from an undiagnosed illness, 
(4) service connection for joint pain of 
the lumbar spine on a direct basis, and 
(5) service connection for joint pain of 
the lumbar spine as a chronic disability 
resulting from an undiagnosed illness.  
The veteran should be given a reasonably 
opportunity to respond and should be 
advised of the need to file a timely 
substantive appeal if he wishes the Board 
to consider these issues.  In the event a 
timely substantive appeal is filed, the 
case should be returned to the Board.

No action is required of the veteran until he is informed.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while these 
issues are in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process.  No inference should be drawn regarding the final 
disposition of the veteran's claims as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

